Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 11 and 20 filed 11/28/2022 have been amended. 
Claims 4 and 14 were previously canceledClaims 1-3, 5-13 & 15-20 are pending and have been rejected. 


Response to Arguments
Applicant asserts that the Office has not articulated a reason why a person skilled in the art would combine the prior art references. 	However, the Examiner respectfully disagrees as Bastide discloses identifying meeting topics and participation levels of participant during meeting. NPL Article discloses participants in a meeting in order to determine meeting size. Weller discloses participant roles during a meeting/conference. Balasaygun discloses participant availability and involvement level during the meeting/conference. It is considered obvious to combine Bastide with NPL Article, Weller and Balasaygun, since all references are related to participants participating in a meeting/conference.
	Applicant asserts that combined references fail to teach or suggest all claimed limitations. Furthermore, Bastide cannot be said to teach every element of the claim, particularly as each and every element is found as set forth in the claim. 	However, the Examiner respectfully disagrees as Bastide et al. (U.S. Publication 2020/0372475) is directed towards a participation program that can identify meeting topics and participation levels of each participant during the meeting in paragraphs 0026, 0027, 0028, 0032, 0035 and fig. 2. NPL Article is directed towards, Weller et al. (U.S. Publication 2013/0239180), hereinafter ‘Weller’ and Balasaygun et al. (U.S. Publication 2016/0073054), hereinafter ‘Balasaygun’.
 	Applicant asserts that Balasaygun does not teach the deficiencies of Bastide. 	However, the Examiner respectfully disagrees as Balasaygun et al. (U.S. Publication 2016/0073054) is directed towards determining conference call participation of users in paragraphs 0016 and 0029, shows the user can be actively in a conference meeting, however if the user is multitasking on activities that are unrelated to the conference meeting, such as playing a game on his smartphone, or simultaneously answering another call on a landline phone, the system will deduce engagement level of the user during the conference meeting, therefore the user responsiveness is being determined.  	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.
Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 9, 11, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (U.S. Publication 2020/0372475), hereinafter ‘Bastide’ in view of NPL Article “Dynamic determination of interruptibility during online meetings based on characteristics of the meeting, level of engagement in the meeting and relationships between relevant parties”, IP.com Number: IPCOM000199090D, hereinafter ‘NPL Article’, Weller et al. (U.S. Publication 2013/0239180), hereinafter ‘Weller’ and Balasaygun et al. (U.S. Publication 2016/0073054), hereinafter ‘Balasaygun’.
 	As to claim 1, Bastide discloses a method, comprising:  	obtaining, at an information handling device and from one or more sources, context data associated with an individual participating in a remote meeting, (Bastide, see [0026], the meeting server includes a meeting program and a participation program and act as a server in a client-server relationship with the meeting client. See [0027], a user using the smart device utilizes the meeting client to remotely join the meeting. See [0035], the participation program can identify a meeting intent or meeting topic as well as identify the participants of the meeting, wherein the participation program utilizes other sources of information that indicate or provide insight as to the meeting topic);  	determining, based on the context data, an involvement level of the individual in the remote meeting (Bastide, see [0028], the participation program identifies one or more topics that are to be covered in the meeting and determines an expected participation level that each participant is to contribute to the meeting);  	providing, based on the identifying, an indication of the availability potential to at least one other individual at a point in time of the received communication (Bastie, see [0032] and fig. 2, the participant status identifies the name of the participant and personal statuses (e.g., online, available, busy, location, video mode, audio mode, etc.)). 	Bastide is silent to wherein the obtaining the context data comprises identifying a meeting size of the remote meeting and wherein the involvement level is inversely proportional to the meeting size; 	identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level, wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting, wherein the involvement level is dynamically adjusted during the remote meeting based upon active engagement of the individual and the meeting size,
 	However NPL Article discloses wherein the obtaining the context data comprises identifying a meeting size of the remote meeting and wherein the involvement level is inversely proportional to the meeting size  (NPL Article, see page 1, 1st paragraph, a participant in a meeting with one or two people can be involved in that meeting, but if it is a meeting with 50 people then the participant be simply listening in and more easily interruptible); 	wherein the involvement level is dynamically adjusted during the remote meeting based upon active engagement of the individual and the meeting size (NPL Article, the availability varies depending on the meeting content, its participants, etc.); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article. 	One of ordinary skill in the art would have been motivated because it would allow to measure criteria around the properties of the meeting content (NPL Article – page 1, 1st paragraph). 	Bastide in view of NPL Article is silent to wherein the involvement level is identified based upon a role of the individual during a segment portion of the remote meeting as determined by a meeting agenda. 	However, Weller discloses wherein the involvement level is identified based upon a role of the individual during a segment portion of the remote meeting as determined by a meeting agenda (Weller, see [0066], different types of level roles in a conference collaboration that can indicate the level of privileges). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article and Weller in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller. 	One of ordinary skill in the art would have been motivated because it would allow to privileges to different users depending on their role (Weller - 0011). 	Bastide in view of NPL Article and Weller is silent of identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level, wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting, 	However, Balasaygun discloses identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level (Balasaygun, see [0029], the user can be actively participating in the conference, but is instead can be playing a game on his smartphone, or simultaneously answering another call on a landline phone, the system can deduce a lower engagement score based on the distracting activity), wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting (Balasaygun, see [0016], the system can also gathers data from communication activities such as a user multitasking for activities unrelated to the conference). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller and Balasaygun in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun.
 	One of ordinary skill in the art would have been motivated because it would allow to determine conference call participation in real-time based on audio and additional inputs (Balasaygun – 0002).10Vora
 	As to claim 3, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1. Bastie further discloses wherein the obtaining the context data comprises identifying an interaction level with a conferencing application that supports the remote meeting and wherein the involvement level is directly proportional to the interaction level (Bastie, see [0022], the meeting client acts as a client in a client-server relationship and may be a software, hardware, and/or firmware based application capable of joining a meeting via the network. See [0027], users can join meeting remotely. See [0027], participation level includes verbal or written contributions (e.g., speech or text from the participant), non-verbal contributions (e.g., providing documentation, updating graphs being shown, etc.), or any other activity that may be construed as a contribution to the meeting. See [0033], the participation level indicates the amount of participation or contribution that the participant has had in the meeting from a start time to a current time). 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 1, applies to claim 3. 	As to claim 5, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1. Balasaygun further discloses wherein the obtaining the context data comprises identifying a responsiveness of the individual to one or more received communications during the remote meeting and wherein the involvement level is inversely proportional to the responsiveness of the individual to the one or more other received communications (Balasaygun, see fig. 5 and [0029], if a user is supposed to be actively participating in the conference via the tablet, but is instead playing a game on his smartphone, or simultaneously answering another call on a landline phone, the system can deduce a lower engagement score based on the distracting activity. A person skilled in the art would reasonably recognize that the more the user interacts with other things that are not related to the conference (e.g., playing a game on smart phone), then the user is not involved in the conference (i.e., involvement level is inversely proportional to the responsiveness)).
 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 1, applies to claim 5. 	
 	As to claim 6, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 5. Balasaygun further discloses wherein the remote meeting is a recurring meeting and wherein the identifying the responsiveness of the individual comprises accessing historical behavior data associated the responsiveness of the individual to the one or more received communications during past sessions of the remote meeting (Balasaygun, see [0024], the conference server or other entity can prepare reports of engagement or attentiveness for a specific conference, for a specific user over several conferences (i.e., past sessions) using the engagement data collector that gathers engagement data to store it in an engagement history database).
 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 5, applies to claim 6.
 	As to claim 7, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1. Bastie further discloses wherein the obtaining the context data comprises identifying whether the individual is a moderator of the remote meeting and wherein the determining comprises determining that the involvement level is higher responsive to identifying that the individual is the moderator (Bastie, see [0039], one participant can be the lead of the meeting, wherein the participation program increases the expected participation level of the lead participant while decreasing the participation levels of the remaining participants).
 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 1, applies to claim 7.
 	As to claim 9, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1. Bastie further discloses wherein the providing the indication of the availability potential comprises updating a profile status associated with the individual, wherein the profile status is viewable by the at least one other individual (Bastie, see [0032] and fig. 2, the participant status identifies the name of the participant and personal statuses (e.g., online, available, busy, location, video mode, audio mode, etc.)). 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 1, applies to claim 9. 	As to claim 11, Bastide discloses an information handling device, comprising:  	a processor (Bastide, see fig. 4 and [0047], processors);  	a memory device that stores instructions executable by the processor to (Bastide, see fig. 4 and [0079], computer readable storage medium can store instructions for use by an instruction execution device, wherein the computer readable storage medium can include memory):  	obtain, from one or more sources, context data associated with an individual participating in a remote meeting (Bastide, see [0026], the meeting server includes a meeting program and a participation program and act as a server in a client-server relationship with the meeting client. See [0027], a user using the smart device utilizes the meeting client to remotely join the meeting. See [0035], the participation program can identify a meeting intent or meeting topic as well as identify the participants of the meeting, wherein the participation program utilizes other sources of information that indicate or provide insight as to the meeting topic);  	determine, based on the context data, an involvement level of the individual in the remote meeting (Bastide, see [0028], the participation program identifies one or more topics that are to be covered in the meeting and determines an expected participation level that each participant is to contribute to the meeting);  	provide, based on the identifying, an indication of the availability potential to at least one other individual at a point in time of the received communication (Bastie, see [0032] and fig. 2, the participant status identifies the name of the participant and personal statuses (e.g., online, available, busy, location, video mode, audio mode, etc.). 	Bastide is silent to wherein the obtaining the context data comprises identifying a meeting size of the remote meeting and wherein the involvement level is inversely proportional to the meeting size; 	identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level, wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting, wherein the involvement level is dynamically adjusted during the remote meeting based upon active engagement of the individual and the meeting size,  	However NPL Article discloses wherein the obtaining the context data comprises identifying a meeting size of the remote meeting and wherein the involvement level is inversely proportional to the meeting size  (NPL Article, see page 1, 1st paragraph, a participant in a meeting with one or two people can be involved in that meeting, but if it is a meeting with 50 people then the participant be simply listening in and more easily interruptible); 	wherein the involvement level is dynamically adjusted during the remote meeting based upon active engagement of the individual and the meeting size (NPL Article, the availability varies depending on the meeting content, its participants, etc.), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article and Weller in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller. 	One of ordinary skill in the art would have been motivated because it would allow to measure criteria around the properties of the meeting content (NPL Article – page 1, 1st paragraph). 	Bastide in view of NPL Article is silent to wherein the involvement level is identified based upon a role of the individual during a segment portion of the remote meeting as determined by a meeting agenda. 	However, Weller discloses wherein the involvement level is identified based upon a role of the individual during a segment portion of the remote meeting as determined by a meeting agenda (Weller, see [0066], different types of level roles in a conference collaboration that can indicate the level of privileges). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article and Weller in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller. 	One of ordinary skill in the art would have been motivated because it would allow to privileges to different users depending on their role (Weller - 0011). 	Bastide in view of NPL Article and Weller is silent to identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level, wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting; and  	However, Balasaygun discloses identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level (Balasaygun, see [0029], the user can be actively participating in the conference, but is instead can be playing a game on his smartphone, or simultaneously answering another call on a landline phone, the system can deduce a lower engagement score based on the distracting activity), wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting (Balasaygun, see [0016], the system can also gathers data from communication activities such as a user multitasking for activities unrelated to the conference). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller and Balasaygun in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun.
 	One of ordinary skill in the art would have been motivated because it would allow to determine conference call participation in real-time based on audio and additional inputs (Balasaygun – 0002).

 	As to claim 13, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 11. Bastie further discloses wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify an interaction level with a conferencing application that supports the remote meeting and wherein the involvement level is directly proportional to the interaction level (Bastie, see [0022], the meeting client acts as a client in a client-server relationship and may be a software, hardware, and/or firmware based application capable of joining a meeting via the network. See [0027], users can join meeting remotely. See [0027], participation level includes verbal or written contributions (e.g., speech or text from the participant), non-verbal contributions (e.g., providing documentation, updating graphs being shown, etc.), or any other activity that may be construed as a contribution to the meeting. See [0033], the participation level indicates the amount of participation or contribution that the participant has had in the meeting from a start time to a current time). 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 11, applies to claim 13. 	As to claim 15, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 11. Balasaygun further discloses wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify a responsiveness of the individual to one or more received communications during the remote meeting and wherein the involvement level is inversely proportional to the responsiveness of the individual to the one or more other received communications (Balasaygun, see fig. 5 and [0029], if a user is supposed to be actively participating in the conference via the tablet, but is instead playing a game on his smartphone, or simultaneously answering another call on a landline phone, the system can deduce a lower engagement score based on the distracting activity. A person skilled in the art would reasonably recognize that the more the user interacts with other things that are not related to the conference (e.g., playing a game on smart phone), then the user is not involved in the conference (i.e., involvement level is inversely proportional to the responsiveness)). 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 11, applies to claim 15.
 	As to claim 16, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 15. Balasaygun further discloses wherein the remote meeting is a recurring meeting and wherein the instructions executable by the processor to identify the responsiveness of the individual comprise instructions executable by the processor to access historical behavior data associated the responsiveness of the individual to the one or more received communications during past sessions of the remote meeting (Balasaygun, see [0024], the conference server or other entity can prepare reports of engagement or attentiveness for a specific conference, for a specific user over several conferences (i.e., past sessions) using the engagement data collector that gathers engagement data to store it in an engagement history database). 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 15, applies to claim 16.
 	As to claim 17, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 11. Bastie further discloses wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify whether the individual is a moderator of the remote meeting and wherein the instructions executable by the processor to determine comprise instructions executable by the processor to determine that the involvement level is higher responsive to identifying that the individual is the moderator (Bastie, see [0039], one participant can be the lead of the meeting, wherein the participation program increases the expected participation level of the lead participant while decreasing the participation levels of the remaining participants). 	The rationale to combine Bastie in view of NPL Article, Weller and Balasaygun as discussed in claim 11, applies to claim 17.
 	As to claim 20, Bastie discloses a product, comprising:  	a computer-readable storage device that stores executable code that, when executed by a processor, causes the product to (Bastide, see [0081], computer readable program instructions for carrying out operations, such as source code or object code written. The computer readable program instructions executes entirely on the user's computer): 	obtain, from one or more sources, context data associated with an individual participating in a remote meeting (Bastide, see [0026], the meeting server includes a meeting program and a participation program and act as a server in a client-server relationship with the meeting client. See [0027], a user using the smart device utilizes the meeting client to remotely join the meeting. See [0035], the participation program can identify a meeting intent or meeting topic as well as identify the participants of the meeting, wherein the participation program utilizes other sources of information that indicate or provide insight as to the meeting topic);  	determine, based on the context data, an involvement level of the individual in the remote meeting (Bastide, see [0028], the participation program identifies one or more topics that are to be covered in the meeting and determines an expected participation level that each participant is to contribute to the meeting);  	provide, based on the identifying, an indication of the availability potential to at least one other individual at a point in time of the received communication (Bastie, see [0032] and fig. 2, the participant status identifies the name of the participant and personal statuses (e.g., online, available, busy, location, video mode, audio mode, etc.)). 	Bastide is silent to wherein the obtaining the context data comprises identifying a meeting size of the remote meeting and wherein the involvement level is inversely proportional to the meeting size; 	identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level, wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting, wherein the involvement level is dynamically adjusted during the remote meeting based upon active engagement of the individual and the meeting size, 	However NPL Article discloses wherein the obtaining the context data comprises identifying a meeting size of the remote meeting and wherein the involvement level is inversely proportional to the meeting size  (NPL Article, see page 1, 1st paragraph, a participant in a meeting with one or two people can be involved in that meeting, but if it is a meeting with 50 people then the participant be simply listening in and more easily interruptible); 	wherein the involvement level is dynamically adjusted during the remote meeting based upon active engagement of the individual and the meeting size (NPL Article, the availability varies depending on the meeting content, its participants, etc.), 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article. 	One of ordinary skill in the art would have been motivated because it would allow to measure criteria around the properties of the meeting content (NPL Article – page 1, 1st paragraph). 	Bastide in view of NPL Article is silent to wherein the involvement level is identified based upon a role of the individual during a segment portion of the remote meeting as determined by a meeting agenda. 	However, Weller discloses wherein the involvement level is identified based upon a role of the individual during a segment portion of the remote meeting as determined by a meeting agenda (Weller, see [0066], different types of level roles in a conference collaboration that can indicate the level of privileges). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article and Weller in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller. 	One of ordinary skill in the art would have been motivated because it would allow to privileges to different users depending on their role (Weller - 0011). 	Bastide in view of NPL Article and Weller is silent to identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level, wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting; and  	However, Balasaygun discloses identifying, based on the determining, an availability potential of the individual, wherein the availability potential is inversely proportional to the involvement level (Balasaygun, see [0029], the user can be actively participating in the conference, but is instead can be playing a game on his smartphone, or simultaneously answering another call on a landline phone, the system can deduce a lower engagement score based on the distracting activity), wherein the identifying is at least based upon a responsiveness of the individual to a received communication unrelated to the remote meeting (Balasaygun, see [0016], the system can also gathers data from communication activities such as a user multitasking for activities unrelated to the conference). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller and Balasaygun in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun.
 	One of ordinary skill in the art would have been motivated because it would allow to determine conference call participation in real-time based on audio and additional inputs (Balasaygun – 0002).
10Vora
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (U.S. Publication 2020/0372475), hereinafter ‘Bastide’ in view of NPL Article “Dynamic determination of interruptibility during online meetings based on characteristics of the meeting, level of engagement in the meeting and relationships between relevant parties”, IP.com Number: IPCOM000199090D, hereinafter ‘NPL Article’, Weller et al. (U.S. Publication 2013/0239180), hereinafter ‘Weller’ and Balasaygun et al. (U.S. Publication 2016/0073054), hereinafter ‘Balasaygun’ and Rui (U.S. Publication 2006/0167995), hereinafter ‘Rui’.

 	As to claim 2, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1, but is silent to wherein the obtaining the context data comprises identifying a mute length of a microphone associated with the information handling device and wherein the involvement level is inversely proportional to the mute length. 	However, Rui discloses wherein the obtaining the context data comprises identifying a mute length of a microphone associated with the information handling device and wherein the involvement level is inversely proportional to the mute length (Rui, see [0045], participant participates in teleconference where participant might use his or her keyboard to type a quick note during a teleconference, or where the participant might inadvertently strike a key, the program can be configured to gradually mute the audio once a keystroke occurs).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller, Balasaygun and Rui in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun and the method of muting the audio transmission from a location of a participant engaged in a teleconference from the teachings of Rui.
 	One of ordinary skill in the art would have been motivated because it would prevent the other participants from hearing keyboard typing noise during the teleconference (Rui – 0002). 	As to claim 12, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 11, but is silent to wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify a mute length of a microphone associated with the information handling device and wherein the involvement level is inversely proportional to the mute length. 	However, Rui discloses wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify a mute length of a microphone associated with the information handling device and wherein the involvement level is inversely proportional to the mute length (Rui, see [0045], participant participates in teleconference where participant might use his or her keyboard to type a quick note during a teleconference, or where the participant might inadvertently strike a key, the program can be configured to gradually mute the audio once a keystroke occurs).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller, Balasaygun and Rui in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun and the method of muting the audio transmission from a location of a participant engaged in a teleconference from the teachings of Rui.
 	One of ordinary skill in the art would have been motivated because it would prevent the other participants from hearing keyboard typing noise during the teleconference (Rui – 0002).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (U.S. Publication 2020/0372475), hereinafter ‘Bastide’ Bastide et al. (U.S. Publication 2020/0372475), hereinafter ‘Bastide’ in view of NPL Article “Dynamic determination of interruptibility during online meetings based on characteristics of the meeting, level of engagement in the meeting and relationships between relevant parties”, IP.com Number: IPCOM000199090D, hereinafter ‘NPL Article’, Weller et al. (U.S. Publication 2013/0239180), hereinafter ‘Weller’ and Balasaygun et al. (U.S. Publication 2016/0073054), hereinafter ‘Balasaygun’ and Hailpern et al. (U.S. Publication 2016/0342953), hereinafter ‘Hailpern’.

 	As to claim 8, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1, but is silent to wherein the obtaining the context data comprises identifying whether the remote meeting is a business meeting or a social meeting and wherein the determining comprises determining that the involvement level is higher for the business meeting and lower for the social meeting. 	However, Hailpern discloses wherein the obtaining the context data comprises identifying whether the remote meeting is a business meeting or a social meeting and wherein the determining comprises determining that the involvement level is higher for the business meeting and lower for the social meeting (Hailpern, see [0011], events can have low or high priority, wherein business critical meetings have high priority while social gatherings have lower priorities).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller, Balasaygun and Hailpern in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun and the method of event scheduling from the teachings of Hailpern.
 	One of ordinary skill in the art would have been motivated because it would allow to determine whether to reschedule or cancel an event, as well as for selecting an event to reschedule or cancel when an event is scheduled determined by priorities (Hailpern – 0012).

 	As to claim 18, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 11, but is silent to wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify whether the remote meeting is a business meeting or a social meeting and wherein the instructions executable by the processor to determine comprise instructions executable by the processor to determine that the involvement level is higher for the business meeting and lower for the social meeting. 	However, Hailpern discloses wherein the instructions executable by the processor to obtain the context data comprise instructions executable by the processor to identify whether the remote meeting is a business meeting or a social meeting and wherein the instructions executable by the processor to determine comprise instructions executable by the processor to determine that the involvement level is higher for the business meeting and lower for the social meeting (Hailpern, see [0011], events can have low or high priority, wherein business critical meetings have high priority while social gatherings have lower priorities).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller, Balasaygun and Hailpern in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun and the method of event scheduling from the teachings of Hailpern. 	One of ordinary skill in the art would have been motivated because it would allow to determine whether to reschedule or cancel an event, as well as for selecting an event to reschedule or cancel when an event is scheduled determined by priorities (Hailpern – 0012).

 	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (U.S. Publication 2020/0372475), hereinafter ‘Bastide’ in view of NPL Article “Dynamic determination of interruptibility during online meetings based on characteristics of the meeting, level of engagement in the meeting and relationships between relevant parties”, IP.com Number: IPCOM000199090D, hereinafter ‘NPL Article’, Weller et al. (U.S. Publication 2013/0239180), hereinafter ‘Weller’ and Balasaygun et al. (U.S. Publication 2016/0073054), hereinafter ‘Balasaygun’ and Tandon et al. (U.S. Publication 2013/0106985), hereinafter ‘Tandon’.

 	As to claim 10, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 1, but is silent to further comprising: receiving, at the information handling device, an incoming communication from another individual; and providing, responsive to the receiving, a prompt to the individual, wherein the prompt: informs the individual about an identity of the another individual; and requests, from the individual, an affirmation that subsequent communications are receivable from the another individual during the remote meeting. 	However, Tandon discloses receiving, at the information handling device, an incoming communication from another individual (Tandon, see [0028], one or more participants can communicate with each other during the online meeting through text messaging, audio communication, video communication, data sharing, whiteboard sharing, application sharing, etc.); and providing, responsive to the receiving, a prompt to the individual, wherein the prompt: informs the individual about an identity of the another individual (Tandon, see [0034], relevant people for a participant may also be automatically identified during the online meeting using several criteria including, a participation of people in the meeting as determined by their activity on all the different modalities available in the meeting including text message, audio, video, data sharing); and requests, from the individual, an affirmation that subsequent communications are receivable from the another individual during the remote meeting (Tandon, see [0024-0026], each client device is capable of communicating with each other using applications for voice communication, video communication, instant messaging, application sharing. Session Initiation Protocol (SIP) is used to facilitate communication between participants for creating, modifying, and terminating sessions with one or more participants. See [0033], participation by the people in the meeting moving forward as determined by the modalities that the people have joined with (e.g. data-sharing, video, audio only, text message only etc.)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller, Balasaygun and Tandon in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun and the method of automatically identified and a personalized view created to dynamically represent these relevant people as the meeting progresses from the teachings of Tandon.
 	One of ordinary skill in the art would have been motivated because it would allow identifying most relevant people in a meeting (Tandon – Abstract).

 	As to claim 19, Bastie in view of NPL Article, Weller and Balasaygun discloses everything disclosed in claim 11, but is silent to wherein the instructions are further executable by the processor to: receive, at the information handling device, an incoming communication from another individual; and provide, responsive to the receiving, a prompt to the individual, wherein the prompt: informs the individual about an identity of the another individual; and requests, from the individual, an affirmation that subsequent communications are receivable from the another individual during the remote meeting. 	However, Tandon discloses wherein the instructions are further executable by the processor to: receive, at the information handling device, an incoming communication from another individual; and provide, responsive to the receiving, a prompt to the individual, wherein the prompt: informs the individual about an identity of the another individual; and requests, from the individual, an affirmation that subsequent communications are receivable from the another individual during the remote meeting (Tandon, see [0024-0026], each client device is capable of communicating with each other using applications for voice communication, video communication, instant messaging, application sharing. Session Initiation Protocol (SIP) is used to facilitate communication between participants for creating, modifying, and terminating sessions with one or more participants. See [0033], participation by the people in the meeting moving forward as determined by the modalities that the people have joined with (e.g. data-sharing, video, audio only, text message only etc.)). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastie in view of NPL Article, Weller, Balasaygun and Tandon in order to further modify the method for determining participation levels of participants in a meeting from the teachings of Bastie with the method of enabling realtime communications from the teachings of NPL Article and the method for a conference collaboration system from the teachings of Weller and the method of tracking engagement of participants in a presentation from the teachings of Balasaygun and the method of automatically identified and a personalized view created to dynamically represent these relevant people as the meeting progresses from the teachings of Tandon.
 	One of ordinary skill in the art would have been motivated because it would allow identifying most relevant people in a meeting (Tandon – Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443